As filed with the Commission on July 7, 2008File No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 IMPERIAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 1099 83-0512922 State or jurisdiction of incorporation or organization Primary Standard Industrial Classification Code Number I.R.S. Identification No. Payyappilly House, Thiruthipuram P.O., Kottapuram Via, 680667 – Ernakulam Dt., Kerala, India Telephone:011-91-484-248-6928 (Address, including zip code, and telephone number, including area code, or principal executive offices) Budget Corp., 2050 Russett Way, Carson City, Nevada, 89703 Telephone:(775) 884-9380Fax: (775) 884-9383 (Name, address, including zip code, and telephone number, including area code, of agent of service) Copies to: Lawler & Associates, Suite 204 – 29377 Rancho California Road, Temecula,k California, 92591 Telephone: (888) 675-0888Fax:(951) 676-4988 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement of the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [
